Citation Nr: 0430675	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
September 1971 and March 1974 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for arthritis of the right knee.  A Notice of Disagreement 
was received in October 2002.  A Statement of the Case was 
issued in October 2003.  A timely appeal was received in 
November 2003.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
complained of or was diagnosed to have an injury to his right 
knee in service.

2.  The medical evidence does not show that the degenerative 
arthritis of the veteran's right knee was manifested to a 
compensable degree within one year after his discharge from 
service.  

3.  The arthritis in the veteran's right knee was not caused, 
or aggravated, by his service-connected fracture of his right 
ankle.


CONCLUSIONS OF LAW

1.  The degenerative arthritis of the veteran's right knee 
was not incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2004).


2.  The degenerative arthritis of the veteran's right knee 
cannot be presumed to have incurred in service.  38  U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).   

2.  The degenerative arthritis in the veteran's right knee is 
not secondary to his service-connected condition of residuals 
for fracture of right ankle.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in January and July 
2002, prior to the initial AOJ decision in September 2002.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond to each letter.  In view of this, the Board 
considers the notice requirements are met.  

With respect to the VA's duty to assist, the RO obtained the 
veteran's service medical records and the veteran was 
examined for VA purposes.  The veteran also submitted with 
his claim a medical opinion from an orthopedic specialist and 
while records of current treatment were not obtained, since 
the relevant question here is whether current disability is 
causally linked to service, records of treatment are 
immaterial.  Thus, the Board finds that VA has satisfied the 
duty to assist the veteran.  

II.  Factual Background

The veteran had active military service in the U.S. Navy from 
November 1967 to September 1971.  The veteran reenlisted in 
March 1974 and served on active duty until discharged in May 
1987.

The veteran claims that he injured his right knee in service 
when he tripped over a cat and fell down a staircase in his 
on-base housing.  The service medical records show that in 
January 1987 the veteran reported to sick call with possible 
fracture to his right ankle and his nose after tripping and 
falling down the stairs in his house the evening before.  The 
assessment was that the veteran suffered a laceration above 
his left eye on the eyebrow, abrasions on the front of his 
nose with swelling in the left and right nostrils and a 
possible fracture of the right ankle with swelling on the 
medial right side of the ankle, tenderness and slight 
discoloration, and partial range of motion.  He reported he 
did not lose consciousness and that he twisted his ankle at 
the time of the accident and that morning.  He claimed that 
he could not ambulate on the right ankle due to the pain.  
The examiner noted that no other injuries occurred last p.m. 
or that a.m.  With regard to the ankle injury, objective 
findings noted decreased range of motion and strength, 
swelling/edema of dorsal aspect, and lateral malleolus with 
tenderness to palpitation.  An initial x-ray showed no 
fracture and the veteran was diagnosed to have an ankle 
sprain.

Shortly thereafter, the ankle x-ray was reviewed again, and 
it was determined that the veteran had a right ankle fracture 
of the lateral aspect of the talus.  The following week the 
veteran underwent surgery for open reduction internal 
fixation to repair the fracture.  Follow up reports show that 
the veteran was healing well.  A complete review of these 
medical records relating to the January 1987 incident does 
not show any complaint by the veteran of a right knee injury 
or pain.  A review of all of the veteran's service medical 
records does not reveal any complaints of right knee 
problems, any injury to the right knee or any diagnosis 
regarding the right knee during the veteran's military 
service.

The veteran contends that he began to have problems with his 
knee approximately two months after his discharge from 
service, but that he did not formally complain about his knee 
until approximately 1997.  (See VA Form 9.)  He said that he 
self-medicated/treated his knee for years because he did not 
have any health insurance.

Almost immediately after his separation from service, the 
veteran filed a claim with VA for service connection for 
multiple injuries that occurred in service, including the 
1987 right ankle fracture.  In July 1987, the veteran 
underwent a VA examination relating to his claims.  At that 
examination, the examiner noted in his narrative history that 
the veteran sustained a fracture of the right ankle in 1987 
that required internal fixation, and that he continues to 
complain of pain and stiffness in the ankle with prolonged 
standing, walking or climbing of stairs.  In his objective 
findings, the examiner noted that examination of the ankle 
revealed a well healed surgical scar over the lateral aspect 
of the right ankle with minimal residual non-pitting swelling 
present about the ankle.  It was also noted the veteran 
exhibited a normal gait but marked weakness with walking on 
his toes.  He walked on his heels without difficulty.  The 
diagnosis as to the ankle was status post fracture with 
internal fixation of the right ankle with mild residual pain 
and stiffness.  There was no notation or comment about the 
veteran's right knee.

The veteran's claim with regard to the ankle fracture was 
denied in September 1988 due to the veteran's discharge under 
other than honorable conditions.  In April 1990 the Naval 
Discharge Review Board upgraded the veteran's character of 
service and reissued a DD214 showing the veteran's character 
of service as honorable.  

Thereafter, the veteran filed a claim in February 1991 to 
reopen the denial of service connection for residuals of a 
right ankle fracture.  His claim was reopened, and he was 
granted service connection for residuals of a right ankle 
fracture in September 1991.  In development of his claim, the 
veteran underwent another VA examination in May 1991.  With 
regard to the right ankle, the examiner noted that the 
veteran sustained a twisting injury secondary to a fall down 
a flight of stairs in 1987; that he required open reduction 
and internal fixation for the ankle fracture; and he 
described chronic pain and swelling of the ankle, aggravated 
primarily by cold or rainy weather as well as prolonged 
standing or walking, or squatting or stooping.  The 
examiner's impression was residuals of fracture, right ankle, 
postoperative, open reduction and internal fixation.  As 
before, the veteran made no complaint of right knee pain nor 
were there any objective findings indicating problems with 
his right knee.  VA granted service connection for residuals 
of the right ankle fracture.

In June 2002, the veteran submitted his current claim.  In 
support of his claim, he submitted an opinion from an 
orthopedic specialist dated May 20, 2002.  The orthopedist 
states that the veteran gave him a history of severe ankle 
injury in 1987, while he was on active duty in the Navy; that 
he was treated with open reduction internal fixation; and he 
was treated with cast immobilization above the knee.  He 
stated that the veteran told him that he was not told that he 
had a knee injury, but that he has severe degenerative 
arthritis and his x-rays of the knee are compatible with an 
old tibial plateau fracture, which the orthopedist believes 
would be related to his service connected injury of 1987.  

Also in support of his claim, the veteran submitted a 
statement in August 2002.  He reiterated the events that 
occurred relating to the fracture of his right ankle in 1987.  
(The Board notes that the veteran states that the date of 
injury was April 5, 1987; however, the service medical 
records clearly show the date of injury to be January 1, 
1987.)  He states that he wore a full leg cast for more than 
a month after surgery and that no attention was given to his 
right knee nor was it examined for damage.  He stated that 
soon after his surgery he was released from the Navy.  His 
knee began to cause him pain.  He stated that the outer bone 
below his knee dislocates about every three months, and after 
about a week it relocates.  He did not seek medical help 
because he had no health insurance. He stated that he wears 
an ace slide-on bandage daily while he works.  

The veteran underwent a VA examination for his right knee in 
August 2002.  The VA examiner noted that the claims folder 
was available to him, and he reviewed it at the time of the 
examination.  The examiner noted that the veteran gave a 
history of first seeking treatment for his right knee 
condition approximately six years prior, complaining of 
chronic pain, weakness and stiffness.  The veteran reported 
no history of specific trauma other than he injured his right 
ankle when he tripped over a cat, towards the end of his 
service career in 1987.  The examiner stated that the veteran 
was apparently in a cast for approximately a month and had an 
open reduction and internal fixation of the right talus.  The 
examiner commented that there is no documentation on the 
veteran's service medical records that he sought treatment 
for a coexisting right knee injury, nor is there any 
documentation prior to six years ago of him seeking treatment 
for a chronic right knee condition or right knee injury.  
Rather, the veteran has more recently in the last couple of 
years sought treatment with a local orthopedist, who felt 
that his right knee condition was related to prior trauma to 
the right knee.  To the examiner, the veteran complained of 
right knee pain daily with intermittent give-way episodes and 
stiffness.  

The RO specifically requested that the examiner give an 
opinion as to whether the veteran's current right knee 
disability is due to his service-connected right ankle.  In 
response, the examiner stated that he could find no good 
basis for stating that the right knee condition is secondary 
to his right ankle condition; however, based upon his 
clinical findings, he agreed with the private orthopedist, 
who stated that his right knee condition is likely due to 
prior trauma.  The VA physician added, however, that it is 
impossible to say when that trauma may have occurred.  The 
examiner stated it is certainly just as possible that there 
is a separate unrecorded traumatic episode of the knee; but 
with the amount of instability that the knee currently has, 
it must have been a significant event and produced 
significant symptoms at the time of injury.  The examiner 
stated that clearly there were no coexisting symptoms of the 
right knee reported at the time of the right ankle injury, 
nor was the right knee specifically treated during that time 
frame.  Therefore, the examiner opined that it is unlikely 
that the veteran's right knee condition is service connected 
and specifically not secondary to his right ankle.

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  This may be shown by affirmative evidence 
establishing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here has been diagnosed to have degenerative arthritis in his 
right knee.  38 U.S.C.A. § 1112(a)(4) (West 2002) provides 
for such presumptive service connection when arthritis 
manifests to a compensable degree of 10 percent within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).   

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In analyzing the veteran's claim, the Board must first 
consider whether the veteran has a current disability.  Both 
the veteran's orthopedist and the VA examiner agree that the 
veteran has degenerative arthritis of the right knee caused 
by trauma to the right knee.  The Board, thus, finds that the 
veteran has a current disability.

In evaluating service connection on a direct basis, the Board 
must next determine whether there is evidence that the trauma 
to the veteran's right knee that caused the arthritis 
incurred in service.  The veteran claims that the trauma to 
the right knee occurred in the fall down accident he had in 
January 1987 when he broke his right ankle.  His orthopedist 
opines that this event caused a fracture of the tibial 
plateau, which caused the degenerative arthritis in the knee.  
The VA examiner, however, stated that it is impossible to say 
when that trauma may have occurred and that it is just as 
possible that there is a separate unrecorded traumatic 
episode to the knee.  After examining the veteran and 
reviewing the entire record, the VA examiner opined that it 
is unlikely that the veteran's right knee condition is 
service connected.  This is because, given the present amount 
of instability in the knee, the trauma to it must have been a 
significant event and would have produced significant 
symptoms at the time of the injury.  Since the service 
medical records do not show coexisting symptoms were reported 
at the time of the right ankle fracture nor was the right 
knee specifically treated during that time frame, it may be 
concluded there was no knee trauma at that time.  Moreover, a 
review of the veteran's service medical records does not 
reveal any other instance when the veteran complained about, 
or received treatment for, his right knee.  Thus, the greater 
weight of the direct evidence shows there was no knee trauma 
in service.    

This conclusion also is supported by the absence of any 
relevant complaints noted on VA examinations conducted in 
1987 and 1991.  These reports contradict the veteran's 
current contention that he was having knee problems since 
shortly after service, and likewise reduces the probative 
value of the private orthopedist's opinion that linked the 
veteran's knee problems to an in-service trauma.  In this 
regard, the orthopedist based his opinion upon the history 
given by the veteran.  The orthopedist did not indicate that 
he actually reviewed the veteran's service medical records or 
other treatment records regarding his treatment for both the 
right ankle fracture and right knee condition.  The Board is 
not bound to accept an opinion based on history provided by 
the appellant and unsupported clinical evidence.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  Although the clinical 
evidence (i.e., x-rays) show an old tibial plateau fracture, 
the orthopedist's opinion as to the cause of the fracture is 
based merely upon the history provided by the veteran.  On 
the other hand, the VA examiner's opinion is based upon not 
only the history given by the veteran, but also a review of 
the claims file, including the veteran's service medical 
records.  

The veteran argues that the orthopedist's opinion should be 
given more weight than the VA examiner's opinion, because the 
VA examiner is a physician's assistant and not an orthopedic 
specialist.  The Board disagrees with the veteran, and finds, 
after weighing the opinions, that the VA examiner's opinion 
is entitled to more weight.  Although the VA examiner was a 
physician's assistant, he made the same clinical findings as 
the orthopedist, i.e., a tibial plateau fracture caused by 
trauma to the right knee.  The main difference between the 
two opinions is on the incurrence of the trauma that caused 
the tibial plateau fracture.  The Board finds that the VA 
examiner's opinion is more reliable than the orthopedist's 
opinion because the VA examiner had the veteran's complete 
record of the veteran's history before him when rendering his 
opinion and this opinion is consistent with that record.  The 
orthopedist did not have the complete record before him, but 
rather relied upon the history given by the veteran.  

After weighing all the evidence and determining all 
reasonable doubt in the veteran's favor, the Board finds that 
the trauma to the veteran's right knee, which caused the 
tibial plateau fracture and subsequently the degenerative 
arthritis, was not incurred in service.  The Board, 
therefore, finds that the veteran is not entitled to service 
connection for the degenerative arthritis in his right knee 
on a direct basis.

Alternatively, the veteran may be able to establish service 
connection if he is able to show that the degenerative 
arthritis manifested itself to a compensable degree within 
one year after service.  The only evidence that the 
degenerative arthritis may have manifested itself within one 
year from the veteran's discharge from service is the 
veteran's own statements.  The record is void of any medical 
evidence to support the veteran's statement that he began 
having problems with his right knee approximately two months 
after service.  The only medical evidence in the file in the 
year subsequent to the veteran's discharge is the July 1987 
VA examination, where, as discussed above, the veteran failed 
to mention any right knee problems.  The veteran's statement 
alone is insufficient to establish the fact that the 
degenerative arthritis manifested itself to a compensable 
degree within one year after his discharge from service 
because the veteran is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds, therefore, that the degenerative 
arthritis in the veteran's right knee did not manifest itself 
to a compensable degree within one year after service.  Thus, 
the veteran is not entitled to service connection for right 
knee arthritis based upon the statutory presumption.

Finally, the veteran has claimed that the right knee 
arthritis is secondary to residuals of the right ankle 
fracture.  The medical evidence, however, does not support 
this theory of entitlement.  Indeed, there is no medical 
opinion reflecting the view that the veteran's service 
connected ankle disability caused or aggravated current knee 
disability.  The clinical evidence clearly shows that the 
veteran has an old tibial plateau fracture and both the 
orthopedist and the VA examiner opined that this was the 
cause of the degenerative arthritis.  The Board, therefore, 
finds that the degenerative arthritis of the veteran's right 
knee may not be considered secondary to the residuals of the 
right ankle fracture.


ORDER

Entitlement to service connection for arthritis, right knee, 
is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



